IN THE UNITED STATES DISTRICT COURT |
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA

*
VS. Case No. ELH-18-0408
. Eut-20- 0
CHARVEZ BROOKS
*
2k 3K 2k ok ok 3k

a

ORDER OF DETENTION (18 U.S.C. § 3142}

SWSn
34

Z uy UO.
ee
1

“38
In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has beertReld. 4 ¥; five
concluded that the following facts require the detention of the defendant pending the trial of thiscag@) 1" os o
ma “GO
ha
“, PART I: FINDINGS OF FACT “on
( ,

Bo
) This is a case in which the [government may properly seek detention] or [the court may consitler ordering
detention sua sponte].

oe (0) The defendant is charged under: is YVSC 2a 5 Lv USC 0 as]

 

(3) The maximum term of imprisonment, if convicted, is:

a) Based on the government's [proffer},[evidence] there is probable cause to believe that the defendant
committed the offense(s) charged.

(1 The government is entitled to a presumption under § 3142 (e) [describe in Part II].

ED ca preci
C1 The defendant has failed to rebut this presumption [as to flight isk }ortas ecto ———

C1 (5) 1 find, by a preponderance of the evidence, from the

information produced at the heari hearing that therej 0
serious risk that the defendant will not appear. oo MAR 97 Be

Cl (6)°f find, by clear and convincing evidence, from the information produced at the hearing that fn

OURT
poses a risk to the safety of other persons and the community. , CHER US OE ARILAN cary
wn) 1find by

clear and convincing evidence that there is no condition or combination£Mf conditions which will
reasonably assure [the defendant’s presence at trial or as ( otherwise required] [community safety].
a

% LDERSoNIS OetmrEevd ops The

PART I: WRITTEN STATEMENT OF ADDITIONAL REASONS FOR DETENTION ,
? Aalut AA Lattin) na cope e)
Uictonw ¢

nA Poot cs Op on Aiwa J a

“4 Ae AMS Y Pr wo wad eins MP ‘ti — } Tor
AAtt i; C 4 Pi 1
f AAnnd Crmamtceh nate
if ¥ 7 *

ie SIL Saris Gon Covi FF Contin FM ier
y Xe BO! Aart Mert} ’

The defendant is committed to the cusf>dy of the Attorney General or his/her designated representative for confinement in a
corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in custody

pending appeal. The defendant shall be afforded reasonable opportunity for private consultation with defense counsel. On order
of a court of the United States or on request of an attorney for the Government, the U.S. Marshal shall deliver the defendant for

the purpose of an appearance in gonnection with a coyrt progeeding.
* Mov telat ge Sth Ste anndnnst

March 27, 2020
Date

 

 

 

  

United States Masistrate Judge

U.S. District Court (9/2009) Criminal Magistrate Forms: Order of Detention
